Exhibit 99.1 Concurrent Reports 2011 Fourth Quarter and Fiscal Year Financial Results ATLANTA, GA — August 30, 2011 — Concurrent (NASDAQ: CCUR), a global leader in video and media data solutions, today announced financial results for its fourth quarter and fiscal year ended June 30, 2011. Fiscal 2011 Fourth Quarter Results Revenue for the fiscal 2011 fourth quarter was $15.1 million compared with $18.1 million in the comparable period in fiscal 2010.Gross margin for the fiscal 2011 fourth quarter was 56% versus 62% last year, reflecting a lower base of sales to support the fixed costs as well as a lower concentration of software sales than in the prior year. Operating expenses amounted to $10.3 million in the fourth quarter of fiscal 2011, compared with $9.7 million in the prior-year period.The majority of the increase was due to higher exchange rates and non-cash expenses related to share-based compensation and depreciation. The company reported a net loss of $1.4 million, or $0.16 per share, in the fourth quarter of fiscal 2011, compared with net income of $886,000, or $0.11 per diluted share, in the same quarter of the prior fiscal year. Fiscal 2011 Full Year Results For fiscal year 2011, revenue increased over 10% to $66.8 million from $60.4 million a year ago. Consolidated gross margin was 56%, compared with 60% for fiscal year 2010. Operating expenses for fiscal year 2011 were $40.1 million, compared with $36.7 million last fiscal year.The company posted a net loss of $3.3 million, equal to $0.39 per share, in fiscal year 2011, compared with a net loss of $1.0 million, equal to $0.12 per share in fiscal year2010. Concurrent generated $3.5 million in cash from operations during the fiscal year 2011. At June 30, 2011, the company had cash and short-term investments of $33.3 million. Concurrent has no debt. “We made solid progress in fiscal 2011 as we advanced our goal of expanding our global customer base in both video and media data solutions,” said Dan Mondor, Concurrent president and chief executive officer.“We recently added new customers in China, Europe and North America and a new customer in the internet CDN market.While the sluggish economic recovery poses a headwind, as witnessed in the fourth quarter, we are committed to continuing to provide our customers with innovative video and media data solutions they need to remain competitive and thrive.” Recent Company Highlights · Executed an agreement with one of the largest MSO’s in Europe for Concurrent’s video solutions; · Deployed VOD solutions with Jiangsu CATV (the second largest cable operator in the world) in several markets in China; Concurrent Reports Fiscal 2011 Fourth Quarter Results August 30, 2011 Page 2 of 3 · Introduced a new video streaming service for Apple® mobile devices in Japan with J:COM; · Launched the eFactorTM product suite to streamline complex video delivery to any device; · Signed a multi-year agreement with a major North American MSO for Concurrent’s MDAS cross-services solution; · Launched the industry’s first media data logistics platform that provides customers with the ability to guarantee data quality, timeliness, and privacy compliance from source to destination; and · Began a commercial trial with a new customer in Europe who is using Concurrent’s MDAS products to measure VOD operations. Conference Call Information Concurrent will hold a conference call to discuss its 2011 fiscal fourth quarter and full year results today, Tuesday, August 30, at 4:30 p.m. ET, which will be broadcast live at www.ccur.com, under the “Investors” section.The call can be accessed live by dialing 1-800-230-1092 and entering pass code 110830.A webcast of the live call as well as a replay will also be available at www.ccur.com. About Concurrent Concurrent (NASDAQ: CCUR) is a global leader in multi-screen video delivery, media data management, and monetization.Built on a solid foundation of Emmy Award-winning technology, Concurrent’s solutions provide consumers with ubiquitous access to content on any screen and provide media stakeholders with a holistic view of the consumer video experience.Concurrent supplies customers across the entire media ecosystem (cable, telecommunications, wireless, web, advertising, and content supplier industries) with enterprise-level CDN technology, multi-screen video delivery, monetization, media data collection and logistics solutions.Concurrent’s video solutions are built upon a rich heritage of high-performance real-time technology, which also powers solutions for the defense, aerospace, automotive and financial industries. Concurrent has offices in North America, Europe and Asia. Visit www.ccur.com for further information. Safe Harbor Statement Certain statements made or incorporated by reference in this release may constitute "forward-looking statements" within the meaning of the federal securities laws. Statements regarding future events and developments and the company's future performance, including, but not limited to, achieving further progress as fiscal 2011 draws to a close, as well as management's expectations, beliefs, plans, estimates, or projections relating to the future, are forward-looking statements within the meaning of these laws. All forward-looking statements are subject to certain risks and uncertainties that could cause actual events to differ materially from those projected. The risks and uncertainties which could affect the company's financial condition or results of operations include, without limitation: delays or cancellations of customer orders; changes in product demand; economic conditions; various inventory risks due to changes in market conditions; uncertainties relating to the development and ownership of intellectual property; uncertainties relating to Concurrent's ability and the ability of other companies to enforce their intellectual property rights; the pricing and availability of equipment, materials and inventories; the concentration of customers; failure to effectively manage change; delays in testing and introductions of new products; rapid technology changes; system errors or failures; reliance on a limited number of suppliers and failure of components provided by those suppliers; uncertainties associated with international business activities, including foreign regulations, trade controls, taxes, and currency fluctuations; the impact of competition on the pricing of video products; failure to effectively service the installed base; the entry of new well-capitalized competitors into the company's markets; the success of new video solutions and real-time products; the success of relationships with technology and channel partners; capital spending patterns by a limited customer base; the current negative macro-economic environment; and privacy concerns over data collection. Concurrent Reports Fiscal 2011 Fourth Quarter Results August 30, 2011 Page 3 of 3 Other important risk factors are discussed in Concurrent's Form 10-K filed with the Securities and Exchange Commission (SEC) on August 31, 2010, and may be discussed in subsequent filings with the SEC. The risk factors discussed in the Form 10-K under the heading "Risk Factors" are specifically incorporated by reference in this press release. Forward-looking statements are based on current expectations and speak only as of the date of such statements. Concurrent undertakes no obligation to publicly update or revise any forward-looking statement, whether as a result of future events, new information, or otherwise. Concurrent Computer Corporation and its logo are registered trademarks of Concurrent. All other Concurrent product names are trademarks of Concurrent while all other product names are trademarks or registered trademarks of their respective owners. ### For more information, contact: Investor Relations: Media Relations: Kirk Somers, Executive VP of Corporate Affairs Arketi Group (678) 258-4000 Mike Neumeier, APR investor.relations@ccur.com (404) 929-0091 ext. 210 mneumeier@arketi.com PondelWilkinson Inc. Rob Whetstone (310) 279-5963 rwhetstone@pondel.com Concurrent Computer Corporation Condensed Consolidated Statements of Operations (Unaudited) (In Thousands Except Per Share Data) Three Months Ended June 30, Twelve Months Ended June 30, Revenues: Product $ Service Total revenues Cost of sales: Product Service Total cost of sales Gross margin Operating expenses: Sales and marketing Research and development General and administrative Total operating expenses Operating (loss) income ) ) ) Other (expense) income, net ) ) 10 ) (Loss) income before income taxes ) ) ) Income tax (benefit) provision ) Net (loss) income $ ) $ $ ) $ ) Basic net (loss) income per share $ ) $ $ ) $ ) Diluted net (loss) income per share $ ) $ $ ) $ ) Basic weighted average shares outstanding Diluted weighted average shares outstanding Concurrent Computer Corporation Condensed Consolidated Statements of Operations (Unaudited) (In Thousands Except Per Share Data) Three Months Ended June 30, March 31, Revenues: Product $ $ Service Total revenues Cost of sales: Product Service Total cost of sales Gross margin Operating expenses: Sales and marketing Research and development General and administrative Total operating expenses Operating (loss) income ) Other (expense) income, net ) 79 (Loss) income before income taxes ) (Benefit) provision for income taxes ) Net (loss) income $ ) $ Basic net (loss) income per share $ ) $ Diluted net (loss) income per share $ ) $ Basic weighted average shares outstanding Diluted weighted average shares outstanding Concurrent Computer Corporation Condensed Consolidated Balance Sheets (In Thousands) June 30, March 31, June 30, (unaudited) (unaudited) ASSETS Cash and cash equivalents $ $ $ Short-term investments - Trade accounts receivable, net Inventories Prepaid expenses and other current assets Total current assets Property, plant and equipment, net Intangible assets, net Other long-term assets Total assets $ $ $ LIABILITIES Accounts payable and accrued expenses $ $ $ Deferred revenue Total current liabilities Long-term deferred revenue Revolving bank line of credit, non-current - - - Other long-term liabilities Total liabilities STOCKHOLDERS' EQUITY Common stock 85 85 84 Additional paid-in capital Accumulated deficit ) ) ) Treasury stock, at cost ) ) ) Accumulated other comprehensive income Total stockholders' equity Total liabilities and stockholders' equity $ $ $
